Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered September 30, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the police did not have reasonable suspicion to pursue him, and thus the gun recovered from the pursuit was improperly introduced at trial, is meritless. The police had reasonable suspicion to pursue the defendant based on the totality of the circumstances. The police had a general description of the perpetrator given by an unidentified informant whose information was subsequently confirmed by the fact that the defendant matched the description. In addition, the defendant was found in close proximity to the site of the crime shortly after it had occurred (see, People v Thomas, 195 AD2d 489; People v Tromp, 160 AD2d 750; see, People v Thorne, 184 AD2d 797).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., Pizzuto, Hart and Krausman, JJ., concur.